1
2
3
                                                                 JS-6
4
5
6
7                         UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
10   BROOKE CATHERINE S.,                       Case No. 8:19-cv-00446-KES
11                        Plaintiff,
                                                           JUDGMENT
12         v.
13   ANDREW M. SAUL, Commissioner
     of Social Security,1
14
                          Defendant.
15
16
17         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
18   Memorandum Opinion and Order, the decision of the Commissioner of the Social
19   Security Administration is reversed and this matter is remanded for further
20   proceedings consistent with the Opinion.
21
22   DATED: November 8, 2019
23                                        ____________________________________
                                          KAREN E. SCOTT
24                                        United States Magistrate Judge
25
26
           1
27           Andrew Saul is now the Commissioner of Social Security and is
     automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
28
